DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under PCT/US2017/067534 filed on 12/20/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa et al, US 2017/0366802 A1 (Hirasawa). 

Regarding Claim 1, Hirasawa discloses an image acquisition device comprising: 
a first image sensor configured to acquire one or more first images; a second image sensor configured to acquire a set of polarized images (Hirasawa Fig.1 – First Imaging Unit 21 and Second [0069] – the second imaging unit 22 include a pixel having a polarization characteristic for each of a plurality of polarization directions, generate an image signal of a polarized image); and 
an image processor configured to perform operations comprising: 
receiving the one or more first images from the first image sensor (Hirasawa [0069] – The image processing unit 50 generates a depth map from the polarized image generated by the first imaging unit 21); 
determining, based on the one or more first images, a first depth estimate of a feature appearing in the one or more first images (Hirasawa [0103] – The map integrating unit 55 estimates a surface shape of the object OB on the basis of the normal map; Fig.19 – First image captured leads to creation of the normal map); 
determining a reliability of the first depth estimate (Hirasawa [0102] – There is a determination of whether a depth value was acquired in the depth map); 
receiving the set of polarized images from the second image sensor (Hirasawa [0091] – The depth map generating unit 51 generates a matching image used for matching processing from each of the polarized images supplied from the first imaging unit 21 and the second imaging unit 22. The polarized images supplied from the first imaging unit 21 and the second imaging unit 22 have a plurality of polarization directions and thus images of an object at the same position may have different polarization directions); 
determining, based on the set of polarized images, a second depth estimate of the feature; and determining a hybrid depth estimate corresponding to the first depth estimate or the second depth estimate, wherein the hybrid depth estimate is selected based on the reliability of the first depth estimate (Hirasawa [0069] – The image processing unit 50 generates a depth map from the polarized image generated by the first imaging unit 21 and the second imaging unit 22; [0102] – The map integrating unit 55 performs integration processing of the depth map generated by the depth map generating unit 51 and the normal map generated by the normal map generating unit 52 and generates a depth map having an accuracy higher than or equal to that of the depth map generated by the depth map generating unit 51. The map integrating unit 55 generates a depth map an accuracy higher than or equal to that of the depth map supplied from the depth map generating unit 51 by including the estimated depth value in the depth map supplied from the depth map generating unit 51. The map integrating unit 55 outputs the depth map after integration processing to the integrated map viewpoint converting unit 56).  

Regarding Claim 7, Hirasawa, in combination, further discloses the image acquisition device of claim 1, wherein the hybrid depth estimate corresponds to the first depth estimate when the reliability of the first depth estimate is above a predetermined threshold (Hirasawa [0102] – The map integrating unit 55 performs integration processing of the depth map generated by the depth map generating unit 51 and the normal map generated by the normal map generating unit 52 and generates a depth map having an accuracy higher than or equal to that of the depth map generated by the depth map generating unit 51). 

Regarding Claim 8, Hirasawa, in combination, further discloses the image acquisition device of claim 7, wherein the hybrid depth estimate corresponds to the second depth estimate when the reliability of the first depth estimate is below a predetermined threshold (Hirasawa [0102] – The map integrating unit 55 performs integration processing of the depth map generated by the depth map generating unit 51 and the normal map generated by the normal map generating unit 52 and generates a depth map having an accuracy higher than or equal to that of the depth map generated by the depth map generating unit 51).  

Regarding Claim 11, Hirasawa, in combination, further discloses the image acquisition device of claim 1, wherein the first image sensor and the second image sensor are arranged in an interleaved configuration (Hirasawa Fig.12 – see camera configuration).  

Regarding Claim 12, Hirasawa, in combination, further discloses the image acquisition device of claim 1, further comprising a third image sensor configured to acquire images using a different imaging modality than the first image sensor and the second image sensor (Hirasawa [0069] – The first imaging unit 21 and the second imaging unit 22 include a pixel having a polarization characteristic for each of a plurality of polarization directions, generate an image signal of a polarized image, and output to the image processing unit 50. The third imaging unit 23 includes a pixel not having a polarization characteristic, generates an image signal of a non-polarized image, and outputs to the image processing unit 50).  

Regarding Claim 13, Hirasawa, in combination, further discloses the image acquisition device of claim 12, wherein the first image sensor and the third image sensor are arranged in an interleaved configuration (Hirasawa Fig.12 – see camera configuration).  

Regarding Claim 14, Hirasawa discloses a system comprising: 
a non-transitory memory (Hirasawa [0195]); and 
one or more hardware processors configured to read instructions from the non-transitory memory (Hirasawa [0195]) and perform operations comprising: 
Hirasawa [0069] – The image processing unit 50 generates a depth map from the polarized image generated by the first imaging unit 21); 
determining, based on the one or more first images, a first depth estimate of a feature appearing in the one or more first images (Hirasawa [0103] – The map integrating unit 55 estimates a surface shape of the object OB on the basis of the normal map; Fig.19 – First image captured leads to creation of the normal map); 
identifying the first depth estimate as a hybrid depth estimate; determining a reliability of the first depth estimate (Hirasawa [0069] – The image processing unit 50 generates a depth map from the polarized image generated by the first imaging unit 21 and the second imaging unit 22; [0102] – The map integrating unit 55 performs integration processing of the depth map generated by the depth map generating unit 51 and the normal map generated by the normal map generating unit 52 and generates a depth map having an accuracy higher than or equal to that of the depth map generated by the depth map generating unit 51. The map integrating unit 55 generates a depth map an accuracy higher than or equal to that of the depth map supplied from the depth map generating unit 51 by including the estimated depth value in the depth map supplied from the depth map generating unit 51. The map integrating unit 55 outputs the depth map after integration processing to the integrated map viewpoint converting unit 56); 
when the reliability of the first depth estimate is below a predetermined threshold: 
receiving a set of polarized images from a second image sensor (Hirasawa [0091] – The depth map generating unit 51 generates a matching image used for matching processing from each of the polarized images supplied from the first imaging unit 21 and the second imaging unit 22. The polarized images supplied from the first imaging unit 21 and the second imaging unit 22 have a plurality of polarization directions and thus images of an object at the same position may have different polarization directions); 
determining, based on the set of polarized images, a second depth estimate of the feature; and replacing the hybrid depth estimate with the second depth estimate (Hirasawa [0069] – The image processing unit 50 generates a depth map from the polarized image generated by the first imaging unit 21 and the second imaging unit 22; [0102] – The map integrating unit 55 performs integration processing of the depth map generated by the depth map generating unit 51 and the normal map generated by the normal map generating unit 52 and generates a depth map having an accuracy higher than or equal to that of the depth map generated by the depth map generating unit 51. The map integrating unit 55 generates a depth map an accuracy higher than or equal to that of the depth map supplied from the depth map generating unit 51 by including the estimated depth value in the depth map supplied from the depth map generating unit 51. The map integrating unit 55 outputs the depth map after integration processing to the integrated map viewpoint converting unit 56; [0102] – The map integrating unit 55 performs integration processing of the depth map generated by the depth map generating unit 51 and the normal map generated by the normal map generating unit 52 and generates a depth map having an accuracy higher than or equal to that of the depth map generated by the depth map generating unit 51).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 3, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa, in view of Kondo et al, US 2017/0223339 A1 (Kondo).

Regarding Claim 2, Hirasawa discloses the image acquisition device of claim 1, as outlined above.
However, Hirasawa does not explicitly disclose the first image sensor includes a phase detection sensor.
Kondo teaches the first image sensor includes a phase detection sensor (Kondo [0071] – The depth map generation unit 22 calculates the depth, which is a distance from the pixel of interest to the subject, on the basis of information such as the phase difference detected by the stereo matching processing and the calibration information acquired in advance).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hirasawa so the first image sensor includes a phase detection sensor, as taught by Kondo. One would be motivated as the phase detection sensor can be used to compute depth.

Regarding Claim 3, Hirasawa, in combination, further discloses the image acquisition device of claim 2, wherein determining the first depth estimate includes determining the first depth estimate using a stereo matching technique (Hirasawa [0124] – The depth map generating unit 51 performs stereo matching processing on the basis of the polarized image generated by the first imaging unit 21 and the polarized image generated by the second imaging unit 22 having a different viewpoint position from that of the first imaging unit 21 and thereby generates a depth map storing a depth value for each pixel).  

Regarding Claim 15, Hirasawa discloses the system of claim 14, as outlined above.
However, Hirasawa does not explicitly disclose the one or more first images include a first phase image and a second phase image.
Kondo teaches the one or more first images include a first phase image and a second phase image (Kondo [0050] – A polarizing plate 210-1 is provided in front of the image pickup section 211-1. Similarly, polarizing plates 210-2 to 210-4 are provided in front of the image pickup sections 211-2 to 211-4, respectively. The polarizing plates 210-1 to 210-4 are provided in polarization directions different from one another. The image pickup sections 211-1 to 211-4 generate polarized images in polarization directions different from one another).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hirasawa so the one or more first images include a first phase image and a second phase image, as taught by Kondo. One would be motivated as the phase images allow for a depth map to be made.

Regarding Claim 19, Hirasawa discloses a method comprising: 
receiving a set of polarized images from a polarized image sensor (Hirasawa Fig.1 – First Imaging Unit 21 and Second Imaging Unit 22; [0069] – the second imaging unit 22 include a pixel having a polarization characteristic for each of a plurality of polarization directions, generate an image signal of a polarized image); 
determining, based on the set of polarized images, a polarization-based depth estimate of the feature; and determining a hybrid depth estimate corresponding to the phase-based depth estimate or Hirasawa [0069] – The first imaging unit 21 and the second imaging unit 22 include a pixel having a polarization characteristic for each of a plurality of polarization directions, generate an image signal of a polarized image, and output to the image processing unit 50. The third imaging unit 23 includes a pixel not having a polarization characteristic, generates an image signal of a non-polarized image, and outputs to the image processing unit 50; [0102] – There is a determination of whether a depth value was acquired in the depth map).  
However, Hirasawa does explicitly disclose receiving a first phase image and a second phase image from a phase detection sensor; determining, based on the first phase image and the second phase image, a phase-based depth estimate of a feature appearing in the first and second phase images; and determining a reliability of the phase-based depth estimate.
Kondo teaches receiving a first phase image and a second phase image from a phase detection sensor; determining, based on the first phase image and the second phase image, a phase-based depth estimate of a feature appearing in the first and second phase images; and determining a reliability of the phase-based depth estimate (Kondo [0071] – The depth map generation unit 22 calculates the depth, which is a distance from the pixel of interest to the subject, on the basis of information such as the phase difference detected by the stereo matching processing and the calibration information acquired in advance; [0050] – A polarizing plate 210-1 is provided in front of the image pickup section 211-1. Similarly, polarizing plates 210-2 to 210-4 are provided in front of the image pickup sections 211-2 to 211-4, respectively. The polarizing plates 210-1 to 210-4 are provided in polarization directions different from one another. The image pickup sections 211-1 to 211-4 generate polarized images in polarization directions different from one another.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hirasawa so 

Regarding Claim 20, Hirasawa discloses the method of claim 19, further comprising determining the hybrid depth estimate for a plurality of features appearing in the first and second phase images to form a depth map (Hirasawa [0091] – The depth map generating unit 51 generates a matching image used for matching processing from each of the polarized images supplied from the first imaging unit 21 and the second imaging unit 22. The polarized images supplied from the first imaging unit 21 and the second imaging unit 22 have a plurality of polarization directions and thus images of an object at the same position may have different polarization directions).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa and Kondo, in view of Ogawa, US 2006/0029272 A1 (Ogawa).

Regarding Claim 4, Hirasawa and Kondo teach the image acquisition device of claim 3, as outlined above.
However, Hirasawa does not teach the stereo matching technique includes determining a cost function.
Ogawa teaches the stereo matching technique includes determining a cost function (Ogawa [0047] – This stereo processor 5 performs stereo matching processing, in which it calculates, for example, a SAD (Sum of Absolute Difference) value).  


Regarding Claim 5, Hirasawa, Kondo and Ogawa teach the image acquisition device of claim 4, as outlined above.
However, Hirasawa does not explicitly disclose the reliability is determined based on a shape of the cost function
Ogawa teach wherein the reliability is determined based on a shape of the cost function (Ogawa [0117] – A method for calculating these values are the same as the method for calculating the values concerning the shape of the SAD function in a normal matching processing, and criteria for determining the matching processing reliability is also the same, Fig.2 – SAD function mapped).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hirasawa to determine the reliability based on the shape of the cost function, as taught by Ogawa. One would be motivated as the shape can be used to determine the relevance of surrounding blocks.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa, in view of Shpunt et al, US 2011/0025827 A1 (Shpunt).

Regarding Claim 9, Hirasawa discloses the image acquisition device of claim 1, as outlined above.

Shpunt teaches the second depth estimate includes a plurality of candidate depth estimates, and wherein determining the hybrid depth estimate includes selecting one of the plurality of candidate depth estimates based on contextual information (Shpunt [0012] – Combining the pattern-based depth data with the stereoscopic depth data includes defining multiple candidate depth coordinates for each of a plurality of pixels in the depth map, and selecting one of the candidate depth coordinates at each pixel for inclusion in the depth map. The multiple candidate depth coordinates may include, for at least some of the pixels, a null coordinate indicating that no valid depth coordinate was found.  Selecting the one of the candidate depth coordinates includes applying weighted tensor voting among the pixels in order to select the one of the candidate depth coordinates based on the candidate depth coordinates at neighboring pixels).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hirasawa so the second depth estimate includes a plurality of candidate depth estimates and determining the hybrid depth estimate includes selecting one of the plurality of candidate depth estimates, as taught by Shpunt. One would be motivated as the selected candidate depth would be the most apt with respect to the depth of neighboring pixels.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa, in view of Bruder et al, US 2014/0291480 A1 (Bruder).

Regarding Claim 10, Hirasawa discloses the image acquisition device of claim 1, as outlined above.
However, Hirasawa does not explicitly disclose the first image sensor and the second image sensor are arranged in a stacked configuration, and wherein the second image sensor acquires the set of polarized images based on illumination transmitted through the first image sensor.
Burder teaches the first image sensor and the second image sensor are arranged in a stacked configuration, and wherein the second image sensor acquires the set of polarized images based on illumination transmitted through the first image sensor (Bruder [0518] – As can be seen in FIGS. 5A to 5C, one particular current signal can imply two different spatial points (in front and behind the focus).  In order to obtain unambiguous depth information on the z-axis, therefore, preferably at least two cells need to be arranged one behind the other.  Unambiguous information is then derived from the ratio between the current signals of the two cells.  For the sake of precise z-information, this sensor should have six cells stacked behind each other).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hirasawa so t the first image sensor and the second image sensor are arranged in a stacked configuration, as taught by Burder. One would be motivated as the stacked configuration ensures each sensor captures the same scene in the same direction.

Allowable Subject Matter
Claims 6, 16, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Examiner, Art Unit 2483